Case 1:19-cv-00135-AJN Document 16 Filed 05/21/20 Page 1 of 1

 
 
  

United States District Court
Southern District of New York

Pro Se Office

 

HAY 21 zz a }
CONSENT TO ELECTRONIC SER RRO SE OF; FE

| hereby consent to receive electronic service of notices and documents in my case(s) listed below. im
affirm that:

ri

1. Ihave regular access to my e-mail account and to the internet and will check regularly
for Notices of Electronic Filing;

l have established a PACER account;

3. lunderstand that electronic service is service under Rule 5 of the Federal Rules of Civil
Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
copies of case filings, including motions, decisions, orders, and other documents;

4. | will promptly notify the Court if there is any change in my personal data, such as name,
address, or e-mail address, or if ] wish to cance} this consent to electronic service:

5. Lunderstand that I must regularly review the docket sheet of my case so that I do not
miss a filing; and

6. I understand that this consent applies only to the cases listed below and that if I file
additional cases in which I would like to receive electronic service of notices of
documents, I must file consent forms for those cases.

Civil case{s) filed in the Southern District of New York:

Note: This consent will apply to all cases that you have filed in this court, so please list all of
your pending and terminated cases. For each case, include the case name and docket
number (for example, John Doe v. New City, 10-CV-01234).

Steven Kawhins 4 Unchd Shy f America , [4-Cv- 01357

 

 

Kens [' AS Steven WW ‘

Name (Last, First, MJ)

[b 206 Lynd chase Cur Franklin TW 324p67

 

 

Address City State / Zip Code
6/5, Yo. SE52 Sw Raw WV SSE@ GMAIL, Com
Telephone Number E-mail Address

 

Liles uf dede pe spss

Return completed form to:

Pro Se Office (Reom 200}
500 Pearl Street
New York, NY 10007
